Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior art does not disclose frequency converter module   with frequency conversion control management  module , display unit,  printing module , alarm siren,  power supply module, power output control module , data storage module, input monitoring analysis module , power accuracy monitoring module,  as well as  initial power measuring module, power prediction correction module, actual power display storage module ,  as well as power supply loss rate monitoring module, power quality stability monitoring module  and input value log storage module .


CN 10567698A and CN204215299U disclose frequency converter with display and printer and alarm and power supply.



   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN. MASIH
Examiner
Art Unit 2837



/KAREN MASIH/               Primary Examiner, Art Unit 2846